









THIRD AMENDMENT TO THE
AARON’S, INC. EMPLOYEES RETIREMENT PLAN


THIS AMENDMENT to the Aaron’s, Inc. Employees Retirement Plan (the “Plan”) is
made by the Administrative Committee of the Plan (the “Administrative
Committee”).
W I T N E S S E T H :
WHEREAS, Aaron’s, Inc. maintains the Plan for the benefit of eligible employees;
and
WHEREAS, the Plan provides that the Administrative Committee has the authority
to amend the Plan at any time; and
WHEREAS, the Administrative Committee wishes to amend the Plan to reflect
changes resulting from new laws related to hardship distributions;
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of January
1, 2020:
1.
Section 9.2(c) of the Plan is amended to read as follows:

(c)    Necessary to Satisfy a Financial Need. In order for a withdrawal to be
considered as necessary to satisfy an immediate and heavy financial need of a
Participant, the following requirements must be met: (i) prior to receiving a
withdrawal hereunder, the Participant will be required to obtain all
distributions, other than hardship withdrawals, and all nontaxable loans
available under all plans maintained by the Controlling Company and its
Affiliates; (ii) the Participant must represent (in writing, by an electronic
medium, or in any other form permitted by applicable Treasury guidance) that he
has insufficient cash or other liquid assets to satisfy the need; and (iii) the
hardship withdrawal will not exceed the amount of the Participant’s immediate
and heavy financial need; provided, the amount of an immediate and heavy
financial need may include amounts necessary for the Participant to pay any
federal, state or local taxes which are reasonably anticipated to result from
the hardship withdrawal.
2.
Except as provided herein, the Plan will remain in full force and effect.

IN WITNESS WHEREOF, the Administrative Committee has caused its duly authorized
member to execute this Amendment on the date written below.


ADMINISTRATIVE COMMITTEE


By:      /s/ John H. Karr                 


Name:     John H. Karr                        


Date:    August 23, 2019    











